                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       DARRYLE JEAN RUTLEDGE,                           Case No. 18-cv-06601-JSC
                                                       Plaintiff,
                                   6
                                                                                            CROSS MOTIONS FOR
                                                v.                                          SUMMARY JUDGMENT
                                   7

                                   8       NANCY A. BERRYHILL,                              Re: Dkt. Nos. 21, 22
                                                       Defendant.
                                   9

                                  10           Plaintiff Darryle Jean Rutledge seeks social security benefits for a variety of physical and

                                  11   mental impairments, including impairments stemming from a stroke in 2005 and a heart attack in

                                  12   2006. (Administrative Record (“AR”) 119.) Pursuant to 42 U.S.C § 405(g), Plaintiff filed this
Northern District of California
 United States District Court




                                  13   lawsuit for judicial review of the final decision by the Commissioner of Social Security

                                  14   (“Commissioner”) denying her benefits claim. Now before the Court are Plaintiff’s and

                                  15   Defendant’s Motions for Summary Judgment.1 (Dkt. Nos. 21 & 22.) Because the decision of the

                                  16   Administrative Law Judge (“ALJ”) to deny benefits is supported by substantial evidence and

                                  17   otherwise free of legal error, the Court DENIES Plaintiff’s motion and GRANTS Defendant’s

                                  18   cross-motion.

                                  19                                          LEGAL STANDARD

                                  20           A claimant is considered “disabled” under the Social Security Act if she meets two

                                  21   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  22   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                  23   reason of any medically determinable physical or mental impairment which can be expected to

                                  24   result in death or which has lasted or can be expected to last for a continuous period of not less

                                  25   than 12 months.” 42 U.S.C § 423(d)(1)(A). Second, the impairment or impairments must be

                                  26   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C §
                                       636(c). (Dkt. Nos. 8 & 11.)
                                   1   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   2   national economy.” 42 U.S.C. § 423(d)(2)(A). To determine whether a claimant is disabled, an

                                   3   ALJ is required to employ a five-step sequential analysis, examining: (1) whether the claimant is

                                   4   engaging in “substantial gainful activity”; (2) whether the claimant has a severe medically

                                   5   determinable physical or mental impairment” or combination of impairments that has lasted for

                                   6   more than 12 months; (3) whether the impairment “meets or equals” one of the listings in the

                                   7   regulations; (4) whether, given the claimant’s “residual function capacity,” (“RFC”) the claimant

                                   8   can still do her “past relevant work”’ and (5) whether the claimant “can make an adjustment to

                                   9   other work.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012); see also 20 C.R.F.

                                  10   §§404.1520(a), 416.920(a).

                                  11          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  12   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.
Northern District of California
 United States District Court




                                  13   2005) (internal quotation marks and citation omitted). “Substantial evidence means such relevant

                                  14   evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

                                  15   quotation marks and citation omitted). “Where evidence is susceptible to more than one rational

                                  16   interpretation, it is the ALJ’s conclusion that must be upheld.” Id. In other words, if the record

                                  17   “can reasonably support either affirming or reversing, the reviewing court may not substitute its

                                  18   judgment for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523

                                  19   (9th Cir. 2014) (internal quotation marks and citation omitted). However, “a decision supported

                                  20   by substantial evidence will still be set aside if the ALJ does not apply proper legal standards.” Id.

                                  21                                            BACKGROUND

                                  22   I.     Procedural Background

                                  23          On July 8, 2014, Plaintiff filed an application for social security disability benefits,

                                  24   alleging disability beginning April 1, 2014. (AR 23.) The Commissioner first denied the

                                  25   application in November 2014, (AR 149), and again denied the application upon reconsideration

                                  26   in April 2015, (AR 155). Plaintiff then filed a request for a hearing before an ALJ. (AR 160.) In

                                  27   February 2017, Plaintiff appeared and testified before ALJ John J. Flanagan. (AR 42.) Dr. Steven

                                  28   S. Goldstein and Dr. Richard Cohen, qualified medical experts, and Robert Cottle, a vocational
                                                                                         2
                                   1   expert, also testified at the hearing. (AR 42.) The ALJ held a supplemental hearing in July 2017

                                   2   to allow Dr. Goldstein to testify with the benefit of the full medical record. (AR 91.) Plaintiff, Dr.

                                   3   Goldstein, and vocational expert Lawrence Haney testified at the second hearing. (AR 91.)

                                   4          In August 2017, the ALJ issued an unfavorable decision. (AR 23-32.) The following

                                   5   month, Plaintiff filed a request for review of the ALJ’s decision. (AR 305-07.) In August 2018,

                                   6   the Appeals Council determined that it would not review the ALJ’s findings, making the ALJ’s

                                   7   decision final. (AR 1-7.)

                                   8   II.    Administrative Record

                                   9          Plaintiff was born on February 27, 1954 and resides in Fremont, California. (AR 119.)

                                  10   She asserts that she has been unable to work since April 1, 2014 because of the following physical

                                  11   and mental impairments: “Hemiparesis progression and numbness (Rt); Coronary Artery Disease

                                  12   with peripheral edema; Shortness of breath due to past heart attack; Chronic obstructive Sleep
Northern District of California
 United States District Court




                                  13   Apnea (CPAP used); Siatic [sic] Nerve Damage; Residual from stroke dysphasia and dysphagia

                                  14   progression; depression; Residual from stroke memory loss progression; chronic pain (Rt side of

                                  15   body) and pins tick sensation; Impaired Vision from stroke.” (See AR 44, 119.)

                                  16          A.      Medical Evaluations and Physician Statements

                                  17                  1.      Psychological Examination by Dr. Carol Fetterman

                                  18          Dr. Carol Fetterman is a consultative examining psychologist who met with Plaintiff on

                                  19   September 11, 2014. (AR 673.) Plaintiff reported that she suffers from confusion, depression,

                                  20   and memory loss as a result of her 2005 stroke. (Id.) Dr. Fetterman noted “mild memory

                                  21   impairment” upon testing, and determined that Plaintiff’s ability to “understand, remember, and

                                  22   carry out job instructions” would be mildly impaired. (AR 675-76.) Dr. Fetterman found that

                                  23   Plaintiff’s “ability to maintain attention, concentration, persistence and pace” was also mildly

                                  24   impaired. (AR 676.) Plaintiff’s ability to relate and interact with co-workers and ability to “adapt

                                  25   to day-to-day work activities” were similarly impaired. (Id.) Dr. Fetterman diagnosed Plaintiff

                                  26   with a “Mood Disorder [not otherwise specified] due to General Medical Condition.” (Id.) Dr.

                                  27   Fetterman opined that Plaintiff’s “mental health symptoms” appeared “chronic in nature,” and that

                                  28
                                                                                         3
                                   1   Plaintiff would “benefit from starting psychotherapy and medication treatment.” (Id.) Dr.

                                   2   Fetterman characterized Plaintiff’s prognosis as “fair.” (Id.)

                                   3                  2.      Physical Examination by Neurologist Dr. Farah Rana

                                   4          Dr. Farah Rana is a consultative examining physician who met with Plaintiff on October

                                   5   21, 2014. (AR 679.) Dr. Rana’s report notes Plaintiff’s chief complaints were “stroke, coronary

                                   6   artery disease, lower back pain, and mild asthma.” (Id.) Dr. Rana’s report includes the following

                                   7   diagnoses: (1) history of stroke, noting right-sided hyperreflexia on examination but “[n]o focal

                                   8   motor or sensory deficit”; (2) history of hypertension and history of coronary artery disease, status

                                   9   post myocardial infarction in 2006 and post angioplasty in October 2014; (3) “[c]hronic lower

                                  10   back pain most probably secondary to mild degenerative disc/degenerative joint disease”; and (4)

                                  11   history of mild asthma. (AR 681.)

                                  12          Dr. Rana’s “functional capacity assessment” opined that Plaintiff can stand, sit, and walk
Northern District of California
 United States District Court




                                  13   six hours out of an eight-hour work day, with breaks. (Id.) Further, Plaintiff can carry “10 pounds

                                  14   frequently and 20 pounds occasionally.” (Id.) She is also able to “handle, manipulate, feel, and

                                  15   finger objects without any problem,” and can occasionally “stoop, bend, kneel, crouch, . . .

                                  16   because of her lower back pain.” (Id.) Dr. Rana opined that Plaintiff does not need an assistive

                                  17   device to ambulate, and “can take public transportation.” (Id.) Dr. Rana also noted that Plaintiff

                                  18   “can manage her day-to-day chores.” (AR 680.)

                                  19                  3.      Non-Examining State Agency Physicians

                                  20          In November 2014, non-examining state agency physicians reviewed Plaintiff’s medical

                                  21   records and determined that while Plaintiff’s impairments cause some limitations on her ability to

                                  22   perform work activities, those limitations do not prevent her from performing her past relevant

                                  23   work. (AR 131.) Thus, the state agency physicians concluded that Plaintiff’s “condition is not

                                  24   severe enough to keep [Plaintiff] from working.” (Id.) Two different state agency physicians

                                  25   made the same determination upon reconsideration of Plaintiff’s application in March 2015. (See

                                  26   AR 147.)

                                  27   //

                                  28   //
                                                                                         4
                                   1                  4.      Statement from Primary Care Physician Edsell Bernardo

                                   2          Dr. Edsell Bernardo is Plaintiff’s treating physician. (AR 1245.) In a January 2015

                                   3   “Medical Source Statement,” Dr. Bernardo reported that he had treated Plaintiff for one year and

                                   4   saw Plaintiff “every 3-4 months.”2 (AR 1188.) Dr. Bernardo indicated that Plaintiff’s reported

                                   5   symptoms include pain, fatigue, confusion, depression, edema, and being “unbalanced.” (Id.) Dr.

                                   6   Bernardo further found that Plaintiff experiences numbness, decreased functionality, and

                                   7   “relative[ly] mild weakness in the right side.” (Id.) Dr. Bernardo indicated that most of Plaintiff’s

                                   8   symptoms started in 2010, and that her right-side weakness has grown more pronounced since

                                   9   June 2014. (AR 1192.) Dr. Bernardo further noted that Plaintiff suffered a second heart attack in

                                  10   October 2014. (Id.)

                                  11          Dr. Bernardo reported that Plaintiff requires an assistive device for “standing/walking” due

                                  12   to imbalance, pain, weakness, insecurity, and dizziness. (AR 1191.) Dr. Bernardo indicated that
Northern District of California
 United States District Court




                                  13   Plaintiff could sit or stand/walk for less than two hours total in an eight-hour work day, and that

                                  14   she would need unscheduled breaks during a work day due to muscle weakness, chronic fatigue,

                                  15   pain, paresthesias, numbness, and adverse effects of medication. (AR 1190.) Further, Plaintiff

                                  16   can occasionally lift less than 10 pounds and rarely lift 10 pounds. (AR 1191.) Dr. Bernardo also

                                  17   reported that Plaintiff has “significant limitations with reaching, handling or fingering.” (Id.) Dr.

                                  18   Bernardo opined that Plaintiff’s symptoms would likely interfere with her “attention and

                                  19   concentration needed to perform even simple work tasks” for at least 25% of a typical work day.

                                  20   (AR 1192.) Dr. Bernardo further opined that Plaintiff would likely miss more than four days of

                                  21   work per month due to her “impairments or treatment.” (Id.)

                                  22          Dr. Bernardo issued a letter in September 2015 stating that Plaintiff has limitations

                                  23   associated with arthritis as well as moderate degenerative disc disease. (AR 1244.) Dr. Bernardo

                                  24   opines that Plaintiff has a limited range of motion and reduced strength which he believes is likely

                                  25   due to her previous stroke. (Id.) As a result, “she experiences pain that radiates down the back of

                                  26
                                  27   2
                                        Dr. Bernardo’s representation regarding the length of the treatment relationship conflicts with a
                                  28   subsequent letter he issued in September 2015, which states that he has been Plaintiff’s “treating
                                       physician since June 2014.” (See AR 1245.)
                                                                                       5
                                   1   her leg into her foot, causing numbness in that foot.” (Id.) Dr. Bernardo states that Plaintiff was

                                   2   “let go [from her previous employment] in March 2014,” and that she “is not a candidate for full

                                   3   time work” because she has “increasing difficulty performing work tasks due to pain, weakness,

                                   4   and lack of stamina, making it hard for her to keep up with work pace.” (AR 1246.) Dr. Bernardo

                                   5   opined that if Plaintiff were to attempt to work full-time, Plaintiff would likely “miss work more

                                   6   than four days per month due to her condition.” (Id.)

                                   7                  5.      Medical Interrogatory by Dr. Steven Goldstein

                                   8          In a “Medical Interrogatory” dated March 13, 2017, neurologist Steven Goldstein3 reported

                                   9   that the medical evidence reflects that Plaintiff suffered a stroke and heart attack, has hearing loss,

                                  10   is obese, and has degenerative disc disease of the lumbar spine. (AR 1421.) Dr. Goldstein opined

                                  11   that none of Plaintiff’s impairments meet or equal those described in the “Listing of Impairments”

                                  12   that would qualify her as disabled. (AR 1422.) As for Plaintiff’s functional limitations, Dr.
Northern District of California
 United States District Court




                                  13   Goldstein concluded that Plaintiff can lift up to 10 pounds frequently and 20 pounds occasionally,

                                  14   can sit, stand, and walk for six total hours in an eight-hour work day, and that Plaintiff has

                                  15   frequent use of her both her feet and hands. (AR 1424, 1426-27.) Dr. Goldstein also indicated

                                  16   that Plaintiff can frequently climb stairs, and occasionally balance, stoop, kneel, crouch, and

                                  17   crawl. (AR 1428.) Further, Dr. Goldstein noted that Plaintiff: can care for herself and perform

                                  18   tasks such as shopping and preparing meals; can use public transportation; does not require a

                                  19   companion to travel or assistive device to ambulate; and can “sort, handle, [and] use paper/files.”

                                  20   (AR 1430.)

                                  21          B.      February 2017 ALJ Hearing

                                  22                  1.      Dr. Richard Cohen’s Testimony

                                  23          Dr. Richard Cohen is a board-certified psychiatrist whose specialties include individual

                                  24   psychotherapy. (AR 1404.) He testified at the February 23, 2017 hearing as a “Psychological

                                  25   Expert.” (AR 45.) Dr. Cohen asked Plaintiff whether she had received treatment from a mental

                                  26
                                  27   3
                                        Dr. Goldstein is identified in the ALJ’s August 2017 decision as an “impartial medical expert,”
                                  28   and identified by the ALJ as an “orthopedi[c] neurologist” in the transcript for the February 2017
                                       hearing. (See AR 23, 42; see also AR 1440 (Dr. Goldstein’s curriculum vitae).)
                                                                                        6
                                   1   health professional since 2014, and Plaintiff responded: “No, I haven’t.” (AR 46.) Dr. Cohen

                                   2   testified that Plaintiff had received “no real mental health treatment” and he characterized

                                   3   Plaintiff’s mental condition as a “mood disorder secondary to a stroke.” (Id.) Dr. Cohen further

                                   4   testified that Plaintiff’s “problems are mainly physical,” and that “she may not even have mood

                                   5   disorder if she got some treatment.” (AR 47.) Dr. Cohen opined that Plaintiff’s mood disorder

                                   6   was “potentially reversible with . . . about six months of treatment.” (Id.)

                                   7                  2.      Dr. Steven Goldstein’s Testimony

                                   8          The ALJ next questioned Dr. Steven Goldstein, a neurologist. (AR 48; see also AR 1440.)

                                   9   Dr. Goldstein indicated that there was a history of smoking in Plaintiff’s medical record; that she

                                  10   had restrictive lung disease; that there was a record of coronary artery disease, and that she had

                                  11   stents placed in 2014. (Id.) Dr. Goldstein testified that there were “multiple diagnoses in the

                                  12   record” but the only “severe” impairments were “coronary artery disease and the chronic
Northern District of California
 United States District Court




                                  13   restrictive pulmonary disease.” (AR 50.) He stated that neither of the severe impairments meet or

                                  14   equal any of the Commissioner’s listings. (Id.) Dr. Goldstein further testified that Plaintiff was

                                  15   capable of a “light level of physical activity” including the ability to “sit and stand and walk for

                                  16   six hours of the eight-hour day” and the ability to “carry 10 pounds frequently, and 20 pounds on

                                  17   an occasional basis.” (AR 51.) After answering questions about Plaintiff’s physical capabilities,

                                  18   Dr. Goldstein indicated that he had not reviewed the full record and was missing some exhibits;

                                  19   thus, Dr. Goldstein could not make a full finding on the evidence as he had not seen all the

                                  20   documents. (AR 51-54.) The parties determined that Dr. Goldstein would “complete an

                                  21   interrogatory” after reviewing the full record “to see if it change[d]” his testimony. (AR 54.) As

                                  22   previously discussed, Dr. Goldstein completed his “Medical Interrogatory” roughly a month later.

                                  23   (See AR 1421.)

                                  24                  3.      Plaintiff’s Testimony

                                  25          Plaintiff testified that she completed four years of college to earn two associate degrees:

                                  26   one in electronics technology and another in health information management. (AR 57-58.) She

                                  27   reported past work as an abstractor coder at an employment agency for “about two years” ending

                                  28
                                                                                          7
                                   1   in 2014. (AR 60.) Before that, Plaintiff worked as a medical record coder from 2008 to 2010.

                                   2   (AR 60-61.) Both jobs were sedentary, full-time, and Plaintiff used a keyboard. (AR 61.)

                                   3          Plaintiff testified that since 2015 she has worked part-time as “an aide to a disabled

                                   4   counselor” at the Department of Rehabilitation. (AR 44, 59.) Plaintiff testified that she works 15

                                   5   to 20 hours per week doing “data entry, copying, filing” and other clerical work, earning $12.50 an

                                   6   hour. (AR 58-59.) The ALJ asked Plaintiff whether she could work more hours if she wanted to,

                                   7   and Plaintiff responded: “Well [my employer] knows that I have a disability[,] so they don’t put

                                   8   more hours on me.” (Id.)

                                   9          Plaintiff reported that she spends half her work day sitting and the other half standing and

                                  10   walking and that she can lift only one pound at a time. (Id.) Plaintiff testified that her ability to

                                  11   grasp is limited and that she only uses a keyboard for five minutes at a time, and that she becomes

                                  12   fatigued after “[a]bout four hours” of work. (AR 60, 69.) Plaintiff further testified that she could
Northern District of California
 United States District Court




                                  13   continue her part-time employment “for the next 10 years if [she] had to.” (AR 67.)

                                  14          Plaintiff reported that her employer permits several work-related accommodations due to

                                  15   her conditions, including: elevating her feet to alleviate ankle swelling; periodic stretching when

                                  16   needed; and leaving work early if Plaintiff is too tired. (AR 68-69.) Plaintiff indicated that

                                  17   productivity “doesn’t matter” at her current job, that she is allowed to work at her own pace, and

                                  18   that she takes “about three or four breaks” during a four-hour work shift. (AR 70.) Plaintiff

                                  19   further testified that “it’s been harder to focus” since her stroke in 2005, and that she would be

                                  20   unable to work full-time because she “get[s] tired quicker and more fatigued as the day goes on.”

                                  21   (AR 71-72; see also AR 75 (“If I have to work eight hours for one of the days, I get fatigued.”).)

                                  22          Plaintiff testified that in 2014 she began getting dizzy and losing her balance, and that

                                  23   although she had been doing highly-skilled coding work for years since her 2005 stroke, her

                                  24   condition worsened. (AR 76.) Plaintiff reported that her doctors told her that she “could be

                                  25   having mini strokes” because the “weakness in [her] right side started getting worse.” (Id.)

                                  26   Plaintiff further testified that at the end of the day she feels “so tired and drained and [her] legs are

                                  27   so swollen most of the time [she] just [has] to lay down; either lay down or put” her legs up until

                                  28   the swelling goes down. (AR 77.)
                                                                                           8
                                   1          The ALJ asked Plaintiff whether there was anything in the treatment record to support

                                   2   Plaintiff’s testimony regarding her edema/leg swelling. (Id.) Plaintiff’s then-counsel could not

                                   3   identify such support in the record, and the ALJ allowed the record to remain open so that Plaintiff

                                   4   could submit a “post hearing brief or letter” identifying treatment records supporting Plaintiff’s

                                   5   testimony regarding leg swelling, edema, or a need to elevate her legs. (AR 78.)

                                   6                  4.      Vocational Expert’s Testimony

                                   7          Vocational Expert Robert Cottle classified Plaintiff’s recent relevant work history as

                                   8   follows: medical record coder as “sedentary”; abstractor coder as “sedentary”; and current part-

                                   9   time work as a general clerk as “light.” (AR 81.) The ALJ posited the following hypothetical to

                                  10   Mr. Cottle:
                                                      If I asked you to consider that we have an individual who is 62 years
                                  11                  of age; they have actually four years of college; and they have past
                                                      relevant work as described. For the first hypothetical, I’m finding
                                  12                  that there are no mental restrictions. And from an exertional
Northern District of California
 United States District Court




                                                      standpoint, if the individual is restricted to light exertional activity
                                  13                  as defined in the regulations [at 20 C.F.R. § 404.1567(b)], could
                                                      they perform the past work?
                                  14
                                       (AR 83.) Mr. Cottle responded that the individual could do so. (Id.).
                                  15
                                              Based on Mr. Cottle’s testimony, the ALJ determined that Plaintiff’s current part-time
                                  16
                                       employment is “highly accommodated in the nature of a sheltered workshop.”4 (AR 84.) Further,
                                  17
                                       the ALJ found that Plaintiff’s part-time employment “appears to be below presumptive substantial
                                  18
                                       gainful activity levels.” (AR 87.) The ALJ scheduled a further hearing to allow Dr. Goldstein to
                                  19
                                       testify once he had the full evidentiary record.
                                  20
                                              C.      July 2017 ALJ Hearing
                                  21
                                                      1.      Dr. Goldstein’s Testimony
                                  22
                                              The ALJ held the second hearing on July 12, 2017. (AR 91.) Dr. Goldstein testified that
                                  23
                                       he reviewed the full medical record and that it indicated that Plaintiff had “degenerative disc
                                  24

                                  25

                                  26
                                       4
                                         The Commissioner considers a claimant’s earnings from “work activity as an employee
                                       (including earnings from work in a sheltered workshop or a comparable facility especially set up
                                  27   for severely impaired persons)” in determining whether the claimant “engaged in substantial
                                       gainful activity.” 20 C.F.R. § 404.1574(b)(2). The ALJ noted at the hearing that Plaintiff’s
                                  28   current earnings were “certainly . . . relevant,” even though they appeared to be below substantial
                                       gainful activity. (See AR 87.)
                                                                                           9
                                   1   disease in the spine.” (AR 92-93.) In addition, Dr. Goldstein testified that Plaintiff had suffered a

                                   2   “previous heart attack” and a stroke. (Id.) Dr. Goldstein further noted that Plaintiff had hearing

                                   3   loss, was obese, had an injury at work in 2016 involving an injury to her shoulder, and was

                                   4   receiving injections in her right hip for osteoarthritis. (AR 93-94.)

                                   5          Dr. Goldstein testified that Plaintiff has “recovered her strength” on her right side since her

                                   6   shoulder injury in 2016, and that she had “normal strength.” (AR 95.) When asked about

                                   7   Plaintiff’s injections for her hip pain, Dr. Goldstein stated that such degenerative arthritis is

                                   8   common in the neck, back, hips, and knees of individuals as they age. (AR 101.) Dr. Goldstein

                                   9   recommended “weight loss and cardiovascular exercise, especially if you have a problem with the

                                  10   hips” because “injecting and getting medications all the time for all this stuff usually makes

                                  11   matters worse.” (Id.) Dr. Goldstein testified that while there is evidence in the medical record that

                                  12   Plaintiff has degenerative disease in her back, it appears “relatively mild.” (AR 102.)
Northern District of California
 United States District Court




                                  13                  2.      Plaintiff’s Testimony

                                  14          The ALJ allowed Plaintiff to supplement the record “in terms of the claimant’s subjective

                                  15   complaints.” (AR 103.) Plaintiff’s then-counsel identified treatment records indicating that

                                  16   Plaintiff has edema in her legs. (AR 103 (referencing AR 1343, 1348).) As for Plaintiff’s part-

                                  17   time employment, Plaintiff testified that she works part-time approximately 70 to 80 hours a

                                  18   month and that she limits the hours she works. (AR 107.) Plaintiff further testified that she

                                  19   suffers from tendinitis and carpal tunnel syndrome due to her work, has difficulty focusing and

                                  20   with her memory, and cannot sit for long periods. (AR 108-09.) The ALJ asked Plaintiff if she is

                                  21   “required to do a lot of keyboarding” at her current part-time job, and Plaintiff responded:

                                  22   “Basically, I don’t do a lot of keyboarding. It’s more or less click here, or click there for things,

                                  23   and filing, and different office work like copying or something like that.” (AR 109.) Plaintiff

                                  24   further clarified that she works four to five hours per day during her shift, and that her

                                  25   employment is ongoing. (See AR 110 (“Basically, I’m trying to get better, and try to get

                                  26   something more . . . .”).)

                                  27   //

                                  28   //
                                                                                          10
                                   1                   3.     Vocational Expert’s Testimony

                                   2            The ALJ next questioned Vocational Expert Lawrence Haney, referencing Mr. Cottle’s

                                   3   testimony at the previous hearing and noting that “there were three jobs that came out as

                                   4   substantial gainful activity.” (AR 111). First, Plaintiff was a medical record coder, which was a

                                   5   “skilled . . . sedentary job.” (Id.) Next, Plaintiff worked as an abstractor coder, which was “semi-

                                   6   skilled” and sedentary. (Id.) Finally, the ALJ referenced Plaintiff’s current part-time work with

                                   7   the Department of Rehabilitation as “semi-skilled” and “light.” (AR 112.) The ALJ subsequently

                                   8   clarified that Plaintiff’s current part-time work was “just under substantial gainful activity.” (AR

                                   9   116.)

                                  10            Vocational Expert Lawrence Haney provided testimony that tracked Mr. Cottle’s

                                  11   testimony at the February 2017 hearing. The ALJ posited the following hypothetical to Mr.

                                  12   Haney:
Northern District of California
 United States District Court




                                                       I would like you to assume that we have an individual who is 63-
                                  13                   years-of-age, and they have a high school education, and two years
                                                       of college. Then they have the past relevant work as described.
                                  14                   And, for the first hypothetical, I’m find that there is no mental
                                                       impairment. And, from an exertional standpoint, the individual is
                                  15                   limited as follows. They are able to lift and carry up to 10 pounds
                                                       frequently. They would be 20 pounds [sic] occasionally. They
                                  16                   would be able to sit, stand, and walk, and it would be . . . six of eight
                                                       hours. And, for each one of them it would be up three hours each
                                  17                   time. [T]hey could frequently reach overhead in all other directions.
                                                       They could handle, finger, feel, and push, and pull in both upper
                                  18                   extremities. And, they could frequently operate the controls, both
                                                       right and left. This is bilaterally. They would never climb ladders
                                  19                   or scaffolding. And, they could frequently climb stairs and ramps.
                                                       The other postural activities like balancing, stooping, kneeling,
                                  20                   crouching, and crawling, could all be done occasionally up to one
                                                       third of the workday.
                                  21

                                  22   (AR 113-114.) The ALJ asked Mr. Haney if a person could perform any of the past three jobs

                                  23   held by Plaintiff with the hypothetical RFC proposed, and Mr. Haney answered that “all three

                                  24   positions would fit the hypothetical.” (AR 115.)

                                  25            D.     ALJ’s Decision

                                  26            On August 31, 2017, the ALJ issued a written decision denying Plaintiff’s application and

                                  27   finding that Plaintiff was not disabled within the meaning of the Social Security Act based on the

                                  28
                                                                                          11
                                   1   testimony, evidence, and the Social Security Administration’s five-step sequential evaluation

                                   2   process for determining disability. (AR 20.)

                                   3          At step one, the ALJ concluded that Plaintiff had not engaged in substantial gainful activity

                                   4   since April 1, 2014, the alleged onset date, through her date of last insured, which is June 30,

                                   5   2019. (AR 25.)

                                   6          At step two, the ALJ concluded that the objective medical evidence indicated that

                                   7   Plaintiff’s “status post stroke (2005), status post myocardial infarction (2006), hearing loss,

                                   8   degenerative disc disease of the lumbar spine, and obesity” constitute severe impairments. (AR 26

                                   9   (citing 20 C.F.R. 404.1520(c)).) The ALJ considered Plaintiff’s evidence of mild right hip

                                  10   osteoarthritis “in combination with the claimant’s other severe impairments, including obesity, in

                                  11   evaluating her functional limitations.” (AR. 26.) The ALJ further determined that Plaintiff’s

                                  12   obstructive sleep apnea was non-severe based on testimony from Dr. Goldstein “that there were no
Northern District of California
 United States District Court




                                  13   limitations related to her obstructive sleep apnea” and records which “indicated the condition has

                                  14   been described as ‘mild.’” (Id.) Next, the ALJ determined that there was “insufficient evidence to

                                  15   establish the presence of a conversion disorder as a medically determinable impairment” because

                                  16   the “medical evidence does not elsewhere reference or confirm the presence of such disorder.”

                                  17   (Id.) In addition, the ALJ found that plaintiff did not have vision loss as a result of her stroke

                                  18   because the “medical evidence fails to demonstrate corroborating complaints or findings.” (Id.)

                                  19          As to Plaintiff’s claimed depression, the ALJ found that “the weight of the evidence does

                                  20   not demonstrate that it causes more than a minimal impact on [Plaintiff’s] ability to perform basic

                                  21   mental work activities.” (Id.) The ALJ agreed with Dr. Cohen’s testimony that Plaintiff’s “record

                                  22   demonstrates no more than a mild mood disorder that would respond to treatment within six

                                  23   months.” (Id.) The ALJ noted that “Dr. Cohen is a board-certified psychiatrist specializing in

                                  24   psychotherapy and counseling, and [he] had the opportunity to review the entire evidentiary file.”

                                  25   (AR 26-27.) Further, the ALJ noted that Dr. Cohen’s testimony aligned with the longitudinal

                                  26   record and the medical opinions of consultative psychological examiner Dr. Fetterman “and the

                                  27   state agency consultants, all of whom found no more than mild impairment in areas of mental

                                  28
                                                                                         12
                                   1   functioning.” (AR 27.) The ALJ concluded that because the mental impairment is only “mild,” it

                                   2   constitutes a non-severe impairment. (Id.)

                                   3          At the third step, the ALJ concluded that Plaintiff “does not have an impairment or

                                   4   combination of impairments that meets or medically equals the severity of one of the listed

                                   5   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR 27 (citing 20 CFR § 404.1520(d),

                                   6   404.1525, 404.1526).) The ALJ based this conclusion on the testimony of both medical experts at

                                   7   the first hearing, Dr. Cohen and Dr. Goldstein, noting that both “are board-certified in their

                                   8   respective specialties.” (Id.) The ALJ further noted that “[t]he record does not contain a

                                   9   conflicting opinion on this issue.” (Id.)

                                  10          Before reaching step four, the ALJ considered Plaintiff’s RFC and determined that Plaintiff

                                  11   “has the residual functional capacity to perform light work” as defined under 20 C.F.R. §

                                  12   404.1567(b) with the following exceptions:
Northern District of California
 United States District Court




                                                    [Plaintiff] can sit, stand, or walk for 6 hours in an 8-hour workday,
                                  13                each for 3 hours at a time. She can frequently reach overhead and in
                                                    all other directions. She has no restriction in handling, fingering,
                                  14                pushing, and pulling bilaterally. She can frequently use foot
                                                    controls bilaterally. She can frequently climb ramps or stairs, but
                                  15                never ladders or scaffolds. She can occasionally balance, crouch,
                                                    crawl, stoop, and kneel. She can work frequently at unprotected
                                  16                heights and around moving mechanical parts. She can frequently
                                                    operate motor vehicles and have frequent exposure to humidity and
                                  17                wetness, dust, odors, fumes, cold, heat, and noise. She can have
                                                    occasional exposure to vibrations.
                                  18
                                       (AR 27-28.)
                                  19
                                              In making his RFC determination, the ALJ found that Plaintiff’s “medically determinable
                                  20
                                       impairments could reasonably be expected to produce the . . . alleged symptoms; however,
                                  21
                                       [Plaintiff’s] statements considering the intensity, persistence and limiting effects of these
                                  22
                                       symptoms are not entirely consistent with the medical evidence and other evidence in the record.”
                                  23
                                       (AR 29.) The ALJ cited in support of his determination the objective medical evidence, Plaintiff’s
                                  24
                                       treatment history and subjective symptoms reported to treatment providers, and Plaintiff’s
                                  25
                                       “consistent [part-time] work activity.” (AR 29-31.)
                                  26
                                              As for the medical opinion evidence, the ALJ afforded “great weight” to Dr. Goldstein’s
                                  27
                                       March 2017 interrogatory responses, noting that Dr. Goldstein’s July 2017 hearing testimony
                                  28
                                                                                         13
                                   1   supported those responses and “provided an in-depth and well-supported evaluation of the record.”

                                   2   (AR 31.) The ALJ also noted that “Dr. Goldstein’s assessment is internally consistent with that of

                                   3   consultative neurological examiner Dr. Rana, who found [Plaintiff] capable of a wide range of

                                   4   light work, with no manipulative limitations, and some postural limitations due to lower back

                                   5   pain.” (Id.) The ALJ afforded “significant weight” to Dr. Rana’s opinion, finding it supported by

                                   6   her objective findings upon examination. (Id.) Likewise, the ALJ afforded “significant weight to

                                   7   the state agency consultants, who similarly found [Plaintiff] capable of a wide range of light

                                   8   work.” (Id.) The ALJ afforded “limited weight” to the January 2015 medical source statement of

                                   9   Dr. Bernardo and his September 2015 letter, finding that Dr. Bernardo’s “assessment is not

                                  10   corroborated by his accompanying treatment records or in the longitudinal record as a whole.”

                                  11   (Id.) The ALJ also assigned “limited weight” to Dr. Bernardo’s statements regarding Plaintiff’s

                                  12   mental condition, noting that “the record does not evidence that [Dr. Bernardo] has provided any
Northern District of California
 United States District Court




                                  13   significant treatment for mental health symptoms.” (Id.) In sum, the ALJ determined “after

                                  14   careful consideration of the entire evidentiary file and the hearing testimony,” that Plaintiff’s RFC

                                  15   assessment “is supported by the weight of the evidence.” (AR 32.)

                                  16          At step four, the ALJ cited the vocational experts’ hearing testimony and concluded that

                                  17   Plaintiff “is capable of performing past relevant work as a medical record[ ] coder and abstract

                                  18   coder” because such work “does not require the performance of work-related activities precluded

                                  19   by [Plaintiff’s] residual functional capacity.” (Id. (citing 20 C.F.R. 404.1565).) The ALJ thus

                                  20   determined that Plaintiff “has not been under a disability, as defined in the Social Security Act,

                                  21   from April 1, 2014 through the date of this decision.” (Id. (citing 20 CFR § 404.1520(f)).)

                                  22   Accordingly, the ALJ did not reach step five.

                                  23                                              DISCUSSION

                                  24          Plaintiff argues that the ALJ’s decision contains reversible legal error because the ALJ

                                  25   failed to: (1) consider the entire record in determining Plaintiff’s RFC at step four; and (2) provide

                                  26   “legally sufficient reasons” for rejecting Plaintiff’s subjective symptom testimony regarding “her

                                  27   restrictive RFC.” (Dkt. No. 21 at 7-12.) The Court addresses each argument in turn and

                                  28   concludes that the ALJ’s decision is supported by substantial evidence and free of legal error.
                                                                                         14
                                   1   I.        RFC Determination

                                   2             Plaintiff’s argument regarding the ALJ’s RFC determination appears primarily intertwined

                                   3   with her argument regarding the ALJ’s assessment of her subjective symptom testimony. (See

                                   4   generally Dkt. No. 21 at 7-12.) However, Plaintiff also argues that in determining Plaintiff’s RFC

                                   5   the ALJ failed to mention the following “known and disclosed impairments” reflected in the

                                   6   treatment records: (1) “Abdominal, groin, leg, and foot pain with limited mobility”; (2)

                                   7   “Dizziness”; (3) “Shortness of Breath”; (4) “ADHD”; (5) “Osteoarthritis Right Hip”; (6)

                                   8   “Asthma”; (7) “Hypertension”; (8) “Hand Tendonitis”; (9) “Anxieties/Adjustment Disorder”; and

                                   9   (10) “Anemia.” (Dkt. No. 21 at 8 (citing AR 46, 133-34, 1089, 1237-38, 1255, 1287, 1327, 1369,

                                  10   1389).)

                                  11             To the extent Plaintiff’s argument suggests that the ALJ was required to discuss every

                                  12   medical condition noted in Plaintiff’s treatment records regardless of severity, Plaintiff cites no
Northern District of California
 United States District Court




                                  13   authority for that proposition. Indeed, the ALJ was not required to do so. See Vincent v. Heckler,

                                  14   739 F.2d 1393, 1394-95 (9th Cir. 1984) (noting that an ALJ “need not discuss all evidence,” but

                                  15   must instead “explain why significant probative evidence has been rejected”) (internal quotation

                                  16   marks and citation omitted). Further, with the exception of “asthma,” the ALJ’s decision does

                                  17   address the impairments listed above and cites to the medical record in support of his assessment

                                  18   of same. (See AR 26-27 (discussing Plaintiff’s medically determinable mental impairment and

                                  19   concluding that it is non-severe because it “causes no more than ‘mild’ limitation in any of the

                                  20   functional areas”); 29 (discussing Plaintiff’s testimony regarding “history of tendonitis”); id.

                                  21   (discussing Plaintiff’s claimed neurological symptoms stemming from her stroke in 2005 and

                                  22   treatment records and examination findings regarding Plaintiff’s motor and neurological

                                  23   functioning); 30 (discussing Plaintiff’s testimony regarding hypertension and edema and citing

                                  24   treatment records demonstrating “no signs of edema upon physical examination” and “well-

                                  25   controlled hypertension”); id. (discussing Plaintiff’s treatment and monitoring for “residual

                                  26   anemia” resulting from her treatment for a “retroperitoneal hematoma in October 2014,” and

                                  27   noting that Plaintiff’s anemia “improved shortly thereafter”); id. (discussing Plaintiff’s “treatment

                                  28   for lower extremity musculoskeletal impairments”); 30-31 (discussing Plaintiff’s testimony
                                                                                         15
                                   1   regarding “shortness of breath” and citing treatment records where Plaintiff denied such symptoms

                                   2   and examinations “routinely evidenc[ing] normal respiratory and cardiac signs and symptoms”).

                                   3          Simply put, there is nothing to suggest that the ALJ committed legal error and did not, as

                                   4   he states in his decision, consider the entire record and assess Plaintiff’s RFC “based on all the

                                   5   evidence with consideration of the limitations and restrictions imposed by the combined effects of

                                   6   all [Plaintiff’s] medically determinable impairments.” (See AR 27-28.) The ALJ’s RFC

                                   7   determination is also supported by substantial evidence of record. The opinions of Dr. Rana and

                                   8   the non-examining state agency physicians track the ALJ’s RFC determination, as does Dr.

                                   9   Goldstein’s March 2017 interrogatory. (See AR 128-29, 143-45, 681, 1424-30.) The medical

                                  10   expert testimony from Dr. Cohen and Dr. Goldstein also supports the ALJ’s RFC determination,

                                  11   and their testimony is based on and cites to the medical record. See Morgan v. Comm’r of Soc.

                                  12   Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (“Opinions of a nonexamining, testifying medical
Northern District of California
 United States District Court




                                  13   advisor may serve as substantial evidence when they are supported by other evidence in the record

                                  14   and are consistent with it.”).

                                  15   II.    Subjective Symptom Testimony

                                  16          A.      Legal Standard

                                  17          The Ninth Circuit has “established a two-step analysis for determining the extent to which

                                  18   a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th

                                  19   Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective medical

                                  20   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  21   other symptoms alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal

                                  22   quotation marks and citation omitted). “Second, if the claimant meets the first test, and there is no

                                  23   evidence of malingering, the ALJ can reject the claimant’s testimony about the severity of her

                                  24   symptoms only by offering specific, clear and convincing reasons for doing so.” Id. (internal

                                  25   quotation marks and citation omitted).

                                  26          “The clear and convincing standard is the most demanding required in Social Security

                                  27   cases.” Moore v. Comm’r of Soc. Sec., 278 F.3d 920, 924 (9th Cir. 2002). Thus, the ALJ cannot

                                  28   rely on “general findings” in rejecting a plaintiff’s subjective symptom testimony. Holohan v.
                                                                                         16
                                   1   Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). That said, the ALJ need not accept the plaintiff’s

                                   2   allegations of pain as true, and “may consider inconsistencies either in the claimant’s testimony or

                                   3   between the testimony and the claimant’s conduct . . . and whether the claimant engages in daily

                                   4   activities inconsistent with the alleged symptoms.” Molina, 674 F.3d at 1112 (internal quotation

                                   5   marks and citations omitted). Further, “the ALJ may discredit a claimant’s testimony when the

                                   6   claimant reports participation in everyday activities indicating capacities that are transferable to a

                                   7   work setting.” See id. “Even where those activities suggest some difficulty functioning, they may

                                   8   be grounds for discrediting the claimant’s testimony to the extent that they contradict claims of a

                                   9   totally debilitating impairment.” Id.

                                  10          If the ALJ’s assessment “is supported by substantial evidence in the record, [courts] may

                                  11   not engage in second-guessing.” See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

                                  12          B.      ALJ’s Analysis
Northern District of California
 United States District Court




                                  13          Applying the two-step analysis, the ALJ first determined that Plaintiff’s ““medically

                                  14   determinable impairments could reasonably be expected to produce the . . . alleged symptoms.”

                                  15   (AR 29.) Because Plaintiff met the first part of the test, the ALJ was required to provide “specific,

                                  16   clear and convincing reasons” for rejecting Plaintiff’s testimony regarding the severity of her

                                  17   symptoms, or else find evidence of malingering. Lingenfelter, 504 F.3d at 1036. Here, the ALJ

                                  18   found no evidence of malingering and instead cited specific inconsistencies between Plaintiff’s

                                  19   statements regarding the “intensity, persistence and limiting effects” of her impairments and both

                                  20   the medical evidence and Plaintiff’s current part-time work.

                                  21          First, the ALJ provided specific examples with citations to Plaintiff’s medical record.

                                  22   With regard to Plaintiff’s alleged upper extremity impairments, the ALJ noted that “[t]he claimant

                                  23   testified that she is unable to use a computer keyboard for more than 5 minutes at a time due to a

                                  24   history of tendonitis, but the record does not document tendonitis or a degenerative impairment of

                                  25   either hand.” (AR 29.) The ALJ further noted an August 2016 treatment record indicating that

                                  26   Plaintiff was “currently working without restrictions.” (Id. (citing AR 1249).) The ALJ also cited

                                  27   multiple treatment records demonstrating normal objective findings upon examination with regard

                                  28   to motor skills, strength, and neurological functioning that conflicted with the severity of
                                                                                         17
                                   1   Plaintiff’s subjective symptom testimony. (See id.) The ALJ cited similar, specific

                                   2   inconsistencies regarding Plaintiff’s alleged post 2005 stroke symptoms, heart condition, lower

                                   3   extremity edema, “lower extremity musculoskeletal impairments, including lumbar degenerative

                                   4   disc disease,” and treatment records for same. (See id. at 29-31.)

                                   5          The ALJ further determined that Plaintiff’s current part-time work was inconsistent with

                                   6   Plaintiff’s testimony. The ALJ found, in pertinent part:
                                                        [A]lthough the claimant’s work for the Department of Rehabilitation
                                   7                    as an aide to a disabled counselor is performed just slightly below
                                                        the presumptive levels for substantial gainful activity, the claimant
                                   8                    is limiting the number of hours she is working. She testified that she
                                                        could work more if she wanted to do so, but she would have to
                                   9                    coordinate with her disabled counselor. All she has to do to meet
                                                        the presumptive level for [substantial gainful activity] would be to
                                  10                    work an[ ] additional 3.5 hours per week, i.e., an additional 42
                                                        minutes per day. This consistent work activity, which is very close
                                  11                    to substantial gainful activity levels for more than a year and a
                                                        half, is inconsistent with the alleged severity of her symptoms and
                                  12                    limitations. Her treatment records also indicate that she had been
Northern District of California
 United States District Court




                                                        actively looking for a job prior to receiving the position she
                                  13                    currently performs.
                                  14
                                       (AR 31 (emphasis added).) The ALJ’s findings regarding Plaintiff’s ability to work in some
                                  15
                                       capacity and her efforts in seeking employment constitute specific, clear and convincing reasons
                                  16
                                       for discrediting her subjective symptom testimony. See Bray v. Comm’r of Soc. Sec. Admin., 554
                                  17
                                       F.3d 1219, 1227 (9th Cir. 2009) (discounting the plaintiff’s subjective claim of debilitating
                                  18
                                       disability in part because the plaintiff “recently worked as a personal caregiver for two years, and
                                  19
                                       has sought out other employment since then”). Further, the ALJ’s consideration of Plaintiff’s
                                  20
                                       current, sustained part-time work was proper under the Commissioner’s regulations even though
                                  21
                                       such work did not constitute substantial gainful activity. See 20 C.F.R. § 404.1571 (“Even if the
                                  22
                                       work you have done was not substantial gainful activity, it may show that you are able to do more
                                  23
                                       work than you actually did. We will consider all of the medical and vocational evidence in your
                                  24
                                       file to decide whether or not you have the ability to engage in substantial gainful activity.”).
                                  25
                                              In sum, the ALJ provided specific, clear and convincing reasons for discrediting Plaintiff’s
                                  26
                                       subjective symptom testimony and his assessment is supported by substantial evidence.
                                  27
                                       Accordingly, the ALJ’s decision must stand. See Burch, 400 F.3d at 679 (“A decision to deny
                                  28
                                                                                         18
                                   1   benefits will only be disturbed if it is not supported by substantial evidence or it is based on legal

                                   2   error.”) (internal quotation marks and citation omitted).

                                   3                                              CONCLUSION

                                   4          For the reasons stated above, the Court DENIES Plaintiff’s motion and GRANTS

                                   5   Defendant’s cross-motion.

                                   6          This Order disposes of Docket Nos. 21 and 22.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 27, 2019

                                   9

                                  10
                                                                                                      JACQUELINE SCOTT CORLEY
                                  11                                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         19
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DARRYL JEAN RUTLEDGE,
                                   7                                                        Case No. 18-cv-06601-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        NANCY A. BERRYHILL,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 27, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Darryl Jean Rutledge
                                       P.O. Box 454
                                  20   Hayward, CA 94543
                                  21

                                  22
                                       Dated: December 27, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          20
